UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-2159


ROSE MCKINLEY,

                      Plaintiff – Appellant,

          and

SHAMEARE MCKINLEY;     JAMEL MCKINLEY; SHAVONIA        MCKINLEY;
DAIJUANNA MCKINLEY;    BRITTANY MCKINLEY; SHEREKA      MCKINLEY;
KEVIN MCKINLEY,

                      Plaintiffs,

          v.

CMH HOMES, INC.,

                        Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Senior District
Judge. (2:11-cv-02982-CWH)


Submitted:   March 17, 2015                 Decided:   March 19, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion


Rose McKinley, Appellant Pro Se. Brian Montgomery Barnwell,
Allen Mattison Bogan, NELSON MULLINS RILEY & SCARBOROUGH, LLP,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Rose McKinley appeals the district court’s order granting

the Defendant’s summary judgment motion and dismissing her civil

negligence suit as untimely under the South Carolina statute of

limitations.    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.      McKinley v. CMH Homes, Inc., No. 2:11-cv-02982-

CWH (D.S.C. Sept. 25, 2014).           We grant McKinley permission to

proceed   in   forma    pauperis.      We   deny   McKinley’s    motion     for

appointment of counsel.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     this   court   and   argument   would    not   aid   the

decisional process.



                                                                      AFFIRMED




                                      3